Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8. 10-16 & 18-22 are allowed. 							       The following is an examiner's statement of reasons for allowance: 

Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a semiconductor device, comprising: a spacer layer between and in contact with the 2D channel layer and the barrier layer, wherein the spacer layer comprises transition metal oxide (TMO), transition metal dichalcogenide (TMDC) materials, or combinations thereof, wherein a doping concentration of the barrier layer is greater than a doping concentration of a portion of the spacer layer in contact with the barrier layer..
		The most relevant prior art reference due to Shih et al. (Pub. No.: US 2020/0075778 A1)  substantially discloses a semiconductor device, comprising:							a substrate (Par. 0106, Fig. 4A – substrate 105);						a channel stack over the substrate and comprising: 								a 2D channel layer (Par. 0106, Fig. 4A – channel layer 110); 					a barrier layer, wherein an energy band gap of the barrier layer is greater than an 	energy band gap of the 2D channel layer (Par. 0107 together with Par. 0058-0061 & 

Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2-8, 9-10 & 21: These claims depend on claim 1.  

Regarding Claim 11: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a semiconductor device, a width of the gate electrode is greater than a width of the barrier layer.		The most relevant prior art reference due to Shih et al. (Pub. No.: US 2020/0075778 A1)  substantially discloses a semiconductor device, comprising:						a substrate (Par. 0106, Fig. 4A – substrate 105);							a channel layer above the substrate (Par. 0106, Fig. 4A – channel layer 110);			a barrier layer in contact with the channel layer, wherein the barrier layer and the channel layer are 2D materials with different affinity (Par. 0107 together with Par. 0058-0061 & 0074-0076, Figs. 4A-4B – barrier layer 145 or 140);							source/drain contacts above the channel layer (Par. 0107, Fig. 4A – source/drain contacts 150-1 & 150); and											a gate electrode below the channel layer (Par. 0106, Fig. 4A – gate electrode 160).

	Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 11 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 11 is deemed patentable over the prior arts.

Regarding Claims 12-14 & 22: These claims depend on claim 11.  

Regarding Claim 15: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a manufacturing method for a semiconductor device, comprising: forming a gate electrode above a substrate; forming a 2D channel layer above a substrate the gate electrode; forming a spacer layer on and in contact with the 2D channel layer, wherein a thickness of the spacer layer is less than a thickness of the 2D channel layer; forming a top barrier layer above and in contact with the spacer layer, wherein an energy band gap of the top barrier layer is greater than an energy band gap of the 2D channel layer; forming openings in the top barrier layer; and forming source/drain contacts in the openings, wherein a portion of the spacer layer is directly between the gate electrode and one of the source/drain contacts.
	The most relevant prior art reference due to Radosavljevic et al. (Pub. No.: US 2011/0147712 A1) substantially discloses a manufacturing method for a semiconductor device, comprising:											forming a 2D channel layer above a substrate (Par. 0061, Fig. 10 – 2D channel layer 35);		forming a top barrier layer above the 2D channel layer, wherein an energy band gap of the top barrier layer is greater than an energy band gap of the 2D channel layer (Par. 0061, Fig. 10 – top barrier layer 34);										forming openings in the top barrier layer (Fig. 10); and					forming source/drain contacts in the openings (Fig. 10 – source/drain contacts 33S/33D).

Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 


Regarding Claims 16 & 18-20: These claims depend on claim 15.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

01/28/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812